On Januaiy 21,1994, this court placed respondent on probation for a period of one year with specific conditions of supervision and reporting. In re Wisler, 254 Kan. 600, 866 P.2d 1049 (1994).
The court finds that the Disciplinary Administrator has filed a report verifying that respondent has fully complied with all conditions imposed upon him by this court and recommending that respondent be discharged from probation.
This court, having reviewed the files and recommendation of the Office of the Disciplinary Administrator, finds that respondent James L. Wisler should be discharged from probation.
It Is Therefore Ordered that respondent is hereby discharged from probation and from any further obligation in this matter and that this proceeding is closed.
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to respondent.